MARSHALL, C. J.
1. The provisions of Section 4224, General Code, requiring that a municipal council shall not pass an ordinance of a general nature unless it has been fully and distinctly read on three different days, and that such rule can only be dispensed with by a three-fourths vote of all members elected thereto taken by yeas and nays entered on journal, are mandatory.
2. In ’Order to dispense with that rule of the statute and permit the three readings on the same day it is a substantial and sufficient compliance with the statute if the minutes entered on the journal show that by a three-fourths vote of all members elected to such council the requirement of reading on three different days was dispensed with, and that three readings on the same day be permitted, though it does not appear that any reference whatever was made to the statute.
Judgment affirmed.
Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.